Opinion issued July 14, 2011.
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00073-CV
———————————
Carla I. Velasco and Beatrice Truitt, Appellants
V.
Fife B.
Ellis, Appellee

 

 
On Appeal from the 308th District Court
Harris County, Texas

Trial Court Case No. 2007-00020
 

 
MEMORANDUM OPINION
          On
May 26, 2011, this Court issued an order finding the appellant, Carla Velasco,
to be in violation of the trial court’s final divorce decree appointing the
appellee, Fife Ellis, as sole managing conservator of the parties’ minor child,
E.E., because Velasco had failed to deliver custody of E.E. to Ellis.[1]  This Court’s order directed that unless
Velasco complied with the trial court’s divorce decree by delivering E.E. to
Ellis in the presence of a sheriff or deputy sheriff of Harris County or an
officer of the 308th District Court of Harris County on or before June 6, 2011,
the pending appeal from the trial court’s divorce decree would be dismissed.  Our order required such officer, in the event
of Velasco’s compliance, to give immediate notice to this Court certifying such
compliance.  We have not received notice
of Velasco’s compliance.  It thus appears
to the Court that Velasco has not complied with our order in the manner and
time specified and that Velasco continues to violate the trial court’s order
which is the subject of this appeal.
          It is
accordingly ORDERED that Ellis’s motion to dismiss is granted and that
the appeal is dismissed.
 
PER
CURIAM
 
 
Panel
consists of Justices Keyes, Sharp, and Massengale.
 
 




[1]
          See Velasco v. Ellis, No. 01-10-00073-CV, 2011 WL 2118865 (Tex.
App.—Houston [1st Dist.] May 26, 2011, order).